Citation Nr: 1233829	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-27 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to special monthly compensation (SMC ) based upon the need for regular aid and attendance of another person or at the housebound rate.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his caretaker


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran had active naval service from June 1941 to December 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the claim was subsequently returned to the RO in Newark, New Jersey.

In connection with his appeal the Veteran and his caretaker testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2010.  The Veteran accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims files.

When this matter was before the Board in December 2011, it was remanded for additional development.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


REMAND

In the December 2011 remand, the Board determined that that additional development was required before the Veteran's claim of entitlement to SMC based upon the need for regular aid and attendance of another person or at the housebound rate is decided.  The Board determined that the Veteran should be afforded VA examinations to determine the current level of severity of his service-connected disabilities to include whether the service-connected disabilities alone are severe enough to render so helpless as to require the regular aid and attendance of another person.  

In January 2012, the Veteran underwent VA examinations for his service-connected posttraumatic stress disorder (PTSD), bilateral hearing loss, arthritis of the cervical spine, and enlarged right paretracheal lymph node disabilities.

The January 2012 VA orthopedic examiner opined that the Veteran's arthritis of the cervical spine did not lead to the need for aid and attendance as the Veteran had little sequelae from his neck injury.  

However, the reports of the January 2012 VA examinations for PTSD, bilateral hearing loss and enlarged right paretracheal lymph node disabilities do not include opinions specifically addressing whether the Veteran's service-connected disabilities are sufficient by themselves to render him so helpless as to require the aid and attendance of another person on a regular basis.

The January 2012 VA PTSD examiner noted that the Veteran's PTSD was severe enough to require treatment and that the Veteran was considered helpless to attend his appointments as the Veteran was blind and could not drive.  The Board notes that the Veteran is not service-connected for eye disability. 

The January 2012 VA enlarged right paretracheal lymph node examiner noted that the Veteran's tumor was currently in remission and did not affect his activities of daily living.

The January 2012 VA audiological examiner determined that the Veteran's bilateral hearing loss did not impact the ordinary conditions of his daily life or his ability to work.

As noted above, the December 2011 Board remand instructed the examiners to opine as to whether the Veteran's service-connected disabilities are sufficient by themselves to render him so helpless as to require the aid and attendance of another person on a regular basis.  The Board finds that this portion of the development was not accomplished in the January 2012 VA medical examinations for the Veteran's PTSD, bilateral hearing loss and enlarged right paretracheal lymph node disabilities.  While each examiner assessed various impacts of the Veteran's PTSD, bilateral hearing loss and enlarged right paretracheal lymph node disabilities, these examiners did not specifically address whether the Veteran's service-connected PTSD, bilateral hearing loss and enlarged right paretracheal lymph node disabilities were sufficient by themselves to render him so helpless as to require the aid and attendance of another person on a regular basis.

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. 

Given that the January 2011 VA examinations for PTSD, bilateral hearing loss and enlarged right paretracheal lymph node disabilities did not fully conform to the Board's remand instructions, and because the information sought is critical to the matter at hand, another remand is required.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded VA examinations by examiners with sufficient expertise to determine the current level of all impairment resulting from the Veteran's service-connected bilateral hearing loss, PTSD, and enlarged right paretracheal lymph node.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiners.  Any indicated studies should be performed.

Based on the examination results and the review of the record, an appropriate examiner should provide an opinion as to whether the Veteran's service-connected disabilities are sufficient by themselves to render him so helpless as to require the aid and attendance of another person on a regular basis. 

The supporting rationale for all opinions expressed must be provided.

2.  The RO or the AMC should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)





As noted above, this case had been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

